REASONS FOR ALLOWANCE
1.	Claims 1-10 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are Malik et al. (Pub. No. 20070133759) and London (Pub. No. US 20150142704).
The prior arts in the records alone or in combination fail to teach, mining a dialogue tree for sequences from each of the plurality of partitions to compute a at least one dialogue tree, wherein sequences are pruned to filter successful interactions and unsuccessful interactions; outputting the at least one dialogue tree [personalized to the user based on the user’s previous interaction] for configuring the automated self-help system, and controlling the automated self-help system in accordance with the customer features and the at least one dialogue tree, wherein a warning is triggered upon selection of at least one dialogue tree comprising a bad sequence.

	Independent claim 4 is allowed for the same reasons as claim 1.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666